DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 08/24/2021, page 5 have been considered and are persuasive thereby claim rejection under 112(b) hereby withdrawn.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bo-In Lin on 11/17/2021.

AMENDMENTS TO THE CLAIMS:
Claim 1. An optical integrator of light beams comprising:
a plurality of light emitting sources each emitting a light beam of different wavelengths along different directions to a diffractive optical element (DOE) having a combined beam projected along a targeted direction; and
wherein the transparent layers slantly stacked and oriented along an angle relative to the , perpendicular normal direction relative the surface of the DOE further comprises multi-layers having at least two different materials with different refractive indices.

Claim 6. An optical integrator of light beams comprising:
a plurality of light emitting sources each emitting a light beam of a different color along different directions to a diffractive optical element (DOE) having a free-form HOE/DOE wherein the free-form DOE is designed to diffract and focus the beams into a light pipe and wherein the beams are mixed and homogenized to combine the beams for projecting to a single targeted direction; and
the DOE further comprises transparent layers slantly stacked and oriented along an angle relative to a perpendicular normal direction relative a surface of the DOE and wherein the transparent layers having at least two different materials with different refractive indices.

	Claim 10. (Canceled).

	Claim 12. (Canceled).



Allowable Subject Matter
	Claims 1-9 and 11 are allowed over prior art made of record, applicant and examiner’s amendment.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 6, for example:
	a diffractive optical element (DOE) having transparent layers slantly stacked and oriented along an angle relative to a perpendicular normal direction relative a surface of the DOE and wherein the transparent layers having at least two different materials with different refractive indices.
	
Claims 1 and 6 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 




In the instant invention where, a compact integrator of light beams using a diffractive optical element to integrate, multiple beams into a single beam regardless of wavelength or polarization, which is a significant advantage compared with the current methods.  
Further, an incident light is reflected as if a normal mirror reflection by the tilted stripes and the tilt angle of stripes can be chosen arbitrarily and not restricted as a regular mirror.
Claims 2-5, 7-9 and 11, which depend from allowable claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.










Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 19, 2021